Exhibit 10.3

 

[ex10-3img001.jpg]

 

EMPLOYEE restrictive covenant AGREEMENT

 

THIS EMPLOYEE RESTRICTIVE COVENANT AGREEMENT (“Agreement”) is entered into, by
and between The Bryn Mawr Trust Company (“Company”) and Denise Rinear
(“Employee”) as of August 1, 2016.

 

BACKGROUND

 

The Company is seeking to employ Employee on an at will basis as an Executive
Vice President and Chief Risk Officer in the Risk Management Division.

 

Employee is seeking at will employment with the Company as an Executive Vice
President, and Chief Risk Officer in the Risk Management Division.

 

 

In consideration of the employment of Employee, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending legally to be bound, the Company and Employee agree as follows:

 

 

1. Restrictive Covenants

 

 

A.

Definitions

 

As used in this Agreement, the term “Restricted Period” shall mean a period
commencing on the date hereof and continuing for twenty four (24) months after
termination of Employee’s employment with Company; the term “Business” shall
mean any business in which any member of the Company Group is engaged at any
time during Employee’s employment with Company and also encompasses any field in
which any member of the Company Group is engaged in research and/or development
at any time during Employee’s employment with Company; and the term “Company
Group” shall mean (i) collectively, Company and its subsidiaries and affiliates
and (ii) where applicable, individually, Company or any of its subsidiaries or
affiliates.

 

 
 

--------------------------------------------------------------------------------

 

 

 

B.

Confidentiality

 

(i)             Employee recognizes and acknowledges that the Proprietary
Information is a valuable, special and unique asset of the Company Group. As a
result, Employee shall not, without the prior written consent of Company, for
any reason, either directly or indirectly, divulge to any third-party or use for
his or her own benefit, or for any purpose other than the exclusive benefit of
the Company Group, any confidential or proprietary business or technical
information of the Company Group or any knowledge, data or information of the
Company Group which is defined as a trade secret under applicable law
(collectively “Proprietary Information”). Such Proprietary Information shall
include, but shall not be limited to, any information relating to formulae,
technology, know-how, methods, contracts, pricing lists, costs, policies, sales
methods, financial condition, operations, statistics, business partners,
marketing data, methods, plans and efforts, customers, customer requirements,
prospective customers and any other information relating to the Company Group
that has not been made available to the general public. Proprietary Information
shall not include information or data that is readily available to the general
public so long as such information did not become available to the general
public as a direct or indirect result of Employee’s breach of his or her
obligations under this Agreement. Failure to mark any of the Proprietary
Information as confidential or proprietary shall not affect its status as
Proprietary Information under the terms of this Agreement.

 

(ii)            Employee shall exercise his or her best efforts to ensure the
continued confidentiality of all Proprietary Information of the Company Group
known by, disclosed to or made available to Employee, whether in connection with
this Agreement or any other past or present relationship with the Company Group.
Employee shall immediately notify Company of any unauthorized disclosure or use
of any Proprietary Information of which Employee becomes aware. Employee shall
assist the Company Group to the extent necessary, both during the term of his or
her employment with Company and thereafter, in the procurement or any protection
of the Company Group’s rights to or in any of the Proprietary Information in any
and all countries, including disclosure to the Company Group of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which the Company
Group deems necessary in order to apply for and obtain such rights and in order
to assign and convey to the Company Group and its successors, assigns, and
nominees the sole and exclusive rights, title and interest in and to such
Proprietary Information, and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto. Nothing herein, however, shall
restrict Employee’s ability to disclose Proprietary Information during the
course of his or her employment with Company as may be necessary or appropriate
to the effective and efficient discharge of his or her duties solely on behalf
of, and for the benefit of, the Company Group or as such disclosure may be
required by law.

 

(iii)           At any time upon the specific request of Company, Employee shall
return to Company all written or descriptive materials of any kind, in any
medium (including all copies thereof), in the possession or control of Employee
which constitute, contain or relate to any Proprietary Information.

 

 

C.

Non-Solicitation

 

Employee shall not, during the Restricted Period, directly or indirectly,
without the prior written consent of Company:

 

(i)             solicit or call on, directly or indirectly, on Employee’s own
behalf or on behalf of any person or entity other than the Company Group, any
customer or prospective customer of the Company Group or any person or entity
that was a customer of the Company Group at any time within two (2) years prior
to the termination of Employee’s employment with Company for the purpose of
engaging in any business then engaged in by the Company Group;

 

 
2

--------------------------------------------------------------------------------

 

 

(ii)            influence or attempt to influence any person or entity engaged
in business with the Company Group to terminate or modify any written or oral
agreement or course of dealing with the Company Group; or

 

(iii)           influence or attempt to influence any person who is then
employed or retained by the Company Group as an employee, officer, director,
consultant or agent or has served in any such capacity on behalf of the Company
Group within two (2) years prior to the time of the solicitation to terminate or
modify his or her employment, consulting, agency or other arrangement with the
Company Group, or employ or retain, or arrange to have any other person or
entity employ or retain, any such current or former Company Group employee,
officer, director, consultant or agent.

 

 

D.

Non-Disparagement

 

During Employee’s term of employment and thereafter, Employee agrees to take no
action which is intended, or would reasonably be expected, to harm the Company
Group, its employees, directors or officers, or its or their reputation or which
would reasonably be expected to lead to unwanted or unfavorable publicity about
the Company Group or such individuals.

 

 

 

 

E.

No Conflicts

 

Employee represents and warrants that he or she is not a party to or bound by
any agreement, arrangement or understanding, whether written or otherwise, which
prohibits or in any manner restricts his or her ability to enter into and
fulfill his or her obligations under this Agreement and/or which would in any
manner, directly or indirectly, limit or affect the duties and responsibilities
which may now or in the future be assigned to Employee, and Employee agrees he
or she will not enter into, any oral or written agreement in conflict herewith.
Employee will indemnify and hold harmless the Company Group and its and their
successors and assigns from any claims, liabilities, damages, costs and expenses
(including legal fees) resulting from third-party claims of any such conflict or
breach.

 

 

F.

Remedies

 

Employee acknowledges that the Company Group is and will be engaged in highly
competitive businesses and that the Proprietary Information, as well as its
respective business techniques and programs, are of great significance in
enabling it to compete and participate in the various markets in which it is
active. Employee further acknowledges that the Company Group does conduct
business on a global basis, and that its products and services are or will be
distributed throughout the entire world. Employee acknowledges and agrees that
the restrictions contained in this Agreement are reasonable and necessary in
order to protect the legitimate interests of the Company Group and that any
violation thereof would result in irreparable injury to the Company Group.
Consequently, Employee acknowledges and agrees that, in the event of any
violation thereof, the Company Group shall be authorized and entitled to obtain
from any court of competent jurisdiction injunctive and equitable relief,
including, without limitation, specific performance, temporary restraining
order, preliminary injunction, permanent injunction or other interim or
conservative relief, as well as an equitable accounting of all profits and
benefits arising out of such violation, which rights and remedies shall be
cumulative and in addition to any other rights or remedies to which the Company
Group may be entitled at law or in equity and, in the event the Company Group is
required to enforce the terms of this Agreement through court proceedings, the
Company Group shall be entitled to reimbursement of all legal fees, costs and
expenses incident to enforcement of any such term, in whole or in part and/or
such term as may be modified by a court of competent jurisdiction. Employee will
not seek, and waives any requirement for, the securing or posting of a bond or
proving actual damages in connection with the Company Group’s or its or their
successors or assigns seeking or obtaining injunctive or equitable relief in
connection with Employee’s covenants or other obligations under this Agreement.
If, despite the foregoing waivers, a court would nonetheless require the posting
of a bond, the parties agree that a bond in the amount of $1,000 would be a fair
and reasonable amount, particularly in light of the difficulty in quantifying
what would be the actual loss caused by an injunction.

 

 
3

--------------------------------------------------------------------------------

 

 

 

G.

Scope; Tolling

 

If any court of competent jurisdiction construes any of the restrictive
covenants set forth in this Agreement, or any part thereof, to be unenforceable
because of the duration, scope or geographic area covered thereby, such court
shall have the power to reduce the duration, scope or geographic area of such
provision and, in its reduced form, such provision shall then be enforceable and
shall be enforced. In the event of any breach or violation of a restriction
contained in this Agreement, the period therein specified shall abate during the
time of such violation, and that portion shall not begin to run until such
violation has been fully and finally cured.

 

 

H.

Acknowledgement

 

EMPLOYEE REPRESENTS AND WARRANTS THAT THE KNOWLEDGE, SKILLS AND ABILITIES
EMPLOYEE POSSESSES AT THE DATE OF THIS AGREEMENT ARE SUFFICIENT TO PERMIT
EMPLOYEE, IN THE EVENT OF TERMINATION OF HIS OR HER EMPLOYMENT BY COMPANY FOR
ANY REASON, TO EARN, FOR A PERIOD OF twenty four MONTHS FROM SUCH TERMINATION, A
LIVELIHOOD SATISFACTORY TO EMPLOYEE WITHOUT VIOLATING ANY PROVISION HEREOF, FOR
EXAMPLE, BY USING SUCH KNOWLEDGE, SKILLS AND ABILITIES, OR SOME OF THEM, IN THE
SERVICE OF A NON-COMPETITOR OF THE COMPANY GROUP. EMPLOYEE ACKNOWLEDGES THAT
EMPLOYEE’S COVENANTS CONTAINED IN THIS AGREEMENT ARE GIVEN IN CONSIDERATION OF
the willingness of Company to make valuable benefits available hereafter to
Employee, including Company’s willingness to Employ EMPLOYEE, the privilege to
have access to Proprietary Information and other good and valuable
consideration. Employee further acknowledges that HIS OR HER ability to earn a
livelihood without violating this Agreement is a material condition of HIS OR
HER employment with Company. Employee and Company acknowledge that Employee’s
rights have been limited by this Agreement only to the extent reasonably
necessary to protect the legitimate interests of Company.

 

 
4

--------------------------------------------------------------------------------

 

 

 

I.

Develpments, Intellectual Property Disclosure and Cooperation

 

All developments, including inventions whether patentable or otherwise, trade
secrets, discoveries, improvements, original works of authorship, ideas,
software, data compilations, processes, forms and trade secrets, which either
directly or indirectly relate to or may be useful in the Business (collectively,
the “Developments”) which Employee, either by himself or herself, or in
conjunction with any other person or persons, shall conceive, make, develop or
acquire during his or her employment shall become and remain the sole and
exclusive property of the Company. Employee will make full and prompt disclosure
to the Company of every Development. Employee will assign to the Company, or its
nominee, every Development and execute all assignments or other instruments or
documents and do all other things necessary and proper to confirm the Company’s
right and title in and to every Development, without payment by the Company to
Employee of any royalty, license fee or additional compensation.

 

 

J.

Prior Inventions

 

Employee further represents and warrants that he or she has submitted to Company
a list of all developments, including inventions whether patentable or
otherwise, trade secrets, discoveries, improvements, original works of
authorship, ideas, software, data compilations, processes, forms and trade
secrets which were made by Employee prior to the date hereof (collectively the
“Prior Inventions”), which belong to Employee, which relate to the Business,
products or research and development, and which are not assigned to Company
hereunder as of the Effective Date or, if no such list has been submitted,
Employee represents that there are no such Prior Inventions.

 

 

K.

Third-Party Beneficiaries

 

Company’s affiliates and subsidiaries are express third-party beneficiaries of
this Agreement.

 

 

L.

Survival of Covenants

 

It is expressly understood and agreed that the covenants and undertakings in
this Agreement shall survive the termination of Employee’s employment. The
existence of any claim or cause of action that Employee may have against the
Company Group or any other person, including but not limited to, any claim under
this Agreement, shall not constitute a defense or bar to the enforcement of any
of the covenants and undertakings contained in this Agreement.

 

2.   Miscellaneous.

 

 

A.

Assignment

 

This Agreement shall not be assignable by either party hereto without the prior
written consent of the other party hereto, except that Company may, without
securing Employee’s consent, assign its rights and obligations hereunder to any
successor entity to Company or its business by operation of law or otherwise.
This Agreement shall be binding upon and shall inure to the benefit of the
Company Group and Employee and their respective heirs, administrators,
successors and permitted assigns.

 

 
5

--------------------------------------------------------------------------------

 

 

 

B.

At Will Employee

 

Employee acknowledges that he or she is an employee at will of the Company and
that this Agreement is not an employment agreement and any action taken in
connection with this Agreement shall not constitute or be evidence of any
agreement, contract or understanding that the Employee has a right to continued
employment with the Company for any period of time or at any rate of
compensation.

 

 

C.

Headings

 

The headings contained in this Agreement are inserted for convenience of
reference only, and shall not be deemed to be a part of this Agreement for any
purposes, and shall not in any way define or affect the meaning, construction or
scope of any of the provisions of this Agreement.

 

 

D.

Governing Law; Forum

 

This Agreement shall be interpreted, enforced and governed under the laws of the
Commonwealth of Pennsylvania, without regard to conflict of laws principles that
would apply the law of a different jurisdiction. All claims, disputes or causes
of action relating to or arising out of this Agreement shall be brought, heard
and resolved solely and exclusively by the United States District Court for the
Eastern District of Pennsylvania or a state court situated in Montgomery County,
Pennsylvania. Each of the parties hereto agrees to submit to the jurisdiction of
such courts for all purposes of this Agreement and waives any objection to venue
laid therein.

 

 

E.

Entire Agreement

 

This Agreement represents the entire understanding and agreement between the
parties with respect to the subject matter of this Agreement, and supersedes all
prior and contemporaneous negotiations, agreements, discussions and proposals,
both oral and written, between Employee and Company. This Agreement may not be
amended or modified, and no waiver hereunder shall be valid or binding, unless
set forth in writing, duly executed by the party against whom enforcement of the
amendment, modification or waiver is sought.

 

 

F.

Acknowledgement

 

EMPLOYEE acknowledgeS that HE OR SHE HAS carefully read and considered the
provisions of this Agreement, haS had an opportunity to consult with an
independent legal counsel of HIS OR HER choosing, and acceptS employment with
the company subject to the terms set forth in this Agreement.

 

Signature Page Follows

  

 
6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Company and Employee have duly executed this Agreement as of
the day and year first written above.

 

 

  COMPANY:  

ATTEST:   

THE BRYN MAWR TRUST COMPANY

 

 

 

 

 

By:_______________________________________________________

By:

/s/ Jennifer Stryker

 

Print Name:_________________________________________________

Print Name:

Jennifer Stryker

 

Print Title:__________________________________________________

Print Title:

SVP & Director, Human Resources

 

 

 

 

 

WITNESS:     EMPLOYEE:  

 

 

 

 

 

 

 

 

 

 

/s/ Denise Rinear

 

Name:    

 

Denise Rinear

 

 

 

 

 







 

7